Hilary L. Barnes, #19669
Philip J. Giles, #30340
ALLEN BARNES & JONES, PLC
1850 N. Central Avenue, Suite 1150
Phoenix, Arizona 85004
Office: (602) 256-6000
Fax: (602) 252-4712
Email: hbarnes@allenbarneslaw.com
        pgiles@allenbarneslaw.com

Attorneys for the Debtor

                           UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF ARIZONA

In re:                                          Chapter 11

Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
Driving, Inc.,
                                         AFFIDAVIT OF SERVICE OF:
               Debtor.                   STIPULATED INTERIM ORDER GRANTING
                                         EMERGENCY APPLICATION TO EMPLOY
                                         TIMOTHY H. SHAFFER OF CLOTHO
                                         CORPORATE RECOVERY, LLC AS CHIEF
                                         RESTRUCTURING OFFICER NUNC PRO
                                         TUNC AS OF NOVEMBER 13, 2018

STATE OF ARIZONA              )
                              ) ss.
County of Maricopa            )

         Misty Vasquez, being first duly sworn upon her oath, deposes and states that she is over

the age of 21 years, she is employed by the law firm of Allen Barnes & Jones, PLC, she is not a

party to the above-entitled proceeding, and that on November 21, 2018, she mailed a copy of

the signed Stipulated Interim Order Granting Emergency Application to Employ Timothy H.

Shaffer of Clotho Corporate Recovery, LLC as Chief Restructuring Officer Nunc Pro Tunc as of

November 13, 2018 via U.S. First Class Mail to all parties listed on the attached mailing list, see

Exhibit A.

///

///




{00141628}
Case 2:18-bk-12041-BKM          Doc 84 Filed 12/10/18 Entered 12/10/18 14:29:15               Desc
                                 Main Document    Page 1 of 6
        Additionally, on November 21, 2018, the Order was served via email upon the following

interested parties:

Elizabeth C. Amorosi, Esq.                        Warren J. Stapleton, Esq.
OFFICE OF THE UNITED STATES TRUSTEE               OSBORN MALEDON
230 N. First Avenue, Ste 204                      2929 N. Central Ave., Ste 2100
Phoenix, AZ 85003-1706                            Phoenix, AZ 85012
Elizabeth.C.Amorosi@usdoj.gov                     wstapleton@omlaw.com
                                                  Attorneys for Sun Valley Marina Development

Michelle E. Shriro                                Thomas E. Littler
SINGER & LEVICK, P.C.                             LITTLER, PC
16200 Addison Road, Suite 140                     341 W Secretariat Dr.
Addison, Texas 75001                              Phoenix, AZ 85284
mshriro@singerlevick.com                          telittler@gmail.com
Attorneys for Moses Smith Racing LLC              Attorneys for Semple Marchal Cooper PLC

Christopher C. Simpson                            Sheryl L. Toby
STINSON LEONARD STREET LLP                        DYKEMA GOSSETT PLLC
1850 N. Central Ave., #2100                       39577 Woodward Ave., #300
Phoenix, AZ 85004                                 Bloomfield Hills, MI 48304
Christopher.simpson@stinson.com                   stoby@dykema.com
Attorneys for FCA US LLC                          Attorneys for FCA US LLC



        DATED: December 10, 2018.

                                           /s/ Misty Vasquez
                                           Misty Vasquez

       SUBSCRIBED AND SWORN TO BEFORE ME this 10th day of December, 2018 by
Misty Vasquez.
                                           /s/ Sherry Gomez
                                           Notary Public

My Commission Expires: 03/10/20




{00141628}                             -2-
Case 2:18-bk-12041-BKM       Doc 84 Filed 12/10/18 Entered 12/10/18 14:29:15           Desc
                              Main Document    Page 2 of 6
                     Exhibit A


Case 2:18-bk-12041-BKM   Doc 84 Filed 12/10/18 Entered 12/10/18 14:29:15   Desc
                          Main Document    Page 3 of 6
                                         20 LARGEST CREDITORS




 2060 DIGITAL PHOENIX HUBBARD
                                           AMERICAN EXPRESS                 AMERICAN EXPRESS
         LOCKBOX #511553
                                             P.O. BOX 981535                  P.O. BOX 981535
          P.O. BOX 511553
                                          EL PASO TX 79998-1535            EL PASO TX 79998-1535
    LOS ANGELES CA 90051-8108


     ARIZONA BUSINESS BANK                   BANCORP BANK
                                                                       CHASE CARDMEMBER SERVICES
      CARDMEMBER SERVICES             ATTN: LEASE PAYMENT CENTER
                                                                              P.O. BOX 94014
          P.O. BOX 790408                    P.O. BOX 140733
                                                                          PALATINE IL 60094-4014
     SAINT LOUIS MO 63179-0408           ORLANDO FL 32814-0733


   CLIFTON LARSON ALLEN LLP           CRAIN COMMUNICATIONS INC.               DIG-PHOENIX
       P.O. BOX 31001-2433               29588 NETWORK PLACE                 P.O. BOX 730824
     PASADENA CA 91110-2433              CHICAGO IL 60673-1295             DALLAS TX 75373-0824



       FIREFLY GRAPHICS INC.                    GOODYEAR               KNEADERS BAKERY AND CAFE
         734 W. MAIN STREET               200 INNOVATION WAY           871 SOUTH AUTO MALL DRIVE
            MESA AZ 85201                    AKRON OH 44306              AMERICAN FORK UT 84003



        LAMAR COMPANIES               PHILADELPHIA INSURANCE CO.         Racer Media & Marketing Inc.
          P.O. BOX 96030                     P.O. BOX 70251               17030 RED HILL AVENUE
       BATON ROUGE LA 70896            PHILADELPHIA PA 19176-0251             IRVINE CA 92614


          S&S PAVING AND                                                   SUN VALLEY MARINA
                                       SEMPLE, MARCHAL & COOPER
        CONSTRUCTION, INC.                                                 DEVELOPMENT CORP.
                                      2700 N. CENTRAL AVENUE, 9TH Fl
        3401 E. ILLINI STREET                                                 P.O. BOX 5090
                                           PHOENIX AZ 85004-1147
          PHOENIX AZ 85040                                                  CHANDLER AZ 85226


  Tempe Dodge Chrysler Jeep Ram Kia   WESTERN STATES PETROLEUM
     7975 S. AUTOPLEX LOOP                450 S. 15TH AVENUE
         TEMPE AZ 85284                    PHOENIX AZ 85007




             Case 2:18-bk-12041-BKM   Doc 84 Filed 12/10/18 Entered 12/10/18 14:29:15    Desc
{00130317}                             Main Document    Page 4 of 6
                                         Landlords, Secured Creditors,
                                               ADOR and IRS



                                                                         Sun Valley Marina
 Internal Revenue Service
                                      Arizona Department of Revenue        Development Corp
 Centralized Insolvency Operation
                                      P.O. Box 29086                     P.O. Box 5090
 P.O. Box 7346
                                      Phoenix, AZ 85038-9086             Chandler Az 85226
 Philadelphia, PA 19101-7346
                                                                         Landlord
 Bancorp Bank                         JP Morgan Chase Bank, N.A.
                                                                         James Dimon, CEO/Chairperson
 Attn: Lease Payment Center           Collateral Management
                                                                         JPMORGAN CHASE
 P.O. Box 140733                        Small Business
                                                                         270 Park Avenue
 Orlando FL 32814-0733                P.O. Box 33035
                                                                         New York, NY 10017
 Secured Creditor                     Louisville, KY 40232

 JPMorgan Chase Bank
 c/o CT CORPORATION SYSTEM
 3800 N CENTRAL AVE, STE 460,
 PHOENIX, AZ, 85012




             Case 2:18-bk-12041-BKM   Doc 84 Filed 12/10/18 Entered 12/10/18 14:29:15         Desc
{00130317}                             Main Document    Page 5 of 6
MMii ssii sstt ttyyyy aaVV VaaV ssssqqqquuuueeeezzzz
MM




From:                                                                  Misty Vasquez
Sent:                                                                  Wednesday, November 21, 2018 2:10 PM
To:                                                                    'Elizabeth.C.Amorosi@usdoj.gov'; 'wstapleton@omlaw.com'; 'mshriro@singerlevick.com';
                                                                       'telittler@gmail.com'; 'Christopher.simpson@stinson.com'; 'stoby@dykema.com'
Cc:                                                                    Hilary Barnes; Melissa Morgan; Phil Giles
Subject:                                                               Bob Bondurant - Case No. 2:18-bk-12041-BKM
Attachments:                                                           68 - Stipulated Interim ORDER Granting Emergency Application to Employ Timothy H.
                                                                       Shaffer of Clotho Corporate Recovery, LLC as Ch (00139080xE39E4).PDF

Follow Up Flag:                                                        Copied to Worldox (Client Documents\07223\7223.001\00139102.MSG)



Attached is the Court’s signed Stipulated Interim Order Granting Emergency Application to Employ Timothy H.
Shaffer of Clotho Corporate Recovery, LLC as Chief Restructuring Officer Nunc Pro Tunc as of November 13, 2018.

A final hearing on the Application to Employ is scheduled for December 11, 2018 at 11:00 a.m. Objections are
due on or before December 4, 2018 by 5:00 p.m. and reply briefs, if any, shall be filed on or before December 7,
2018 by 5:00 p.m.




Misty Vasquez, Legal Secretary
1850 N. Central Avenue, Suite 1150
Phoenix, AZ 85004
Ofc: (602) 256-6000
Fax: (602) 252-4712
Email: mvasquez@allenbarneslaw.com




                                                                                                 1
                                                       Case 2:18-bk-12041-BKM    Doc 84 Filed 12/10/18 Entered 12/10/18 14:29:15                 Desc
                                                                                  Main Document    Page 6 of 6
